918 So.2d 448 (2006)
PIONEER ELECTRONICS (USA), INC., Petitioner,
v.
Mark RISI and Terry Hollis, on behalf of themselves, and all others similarly situated, Respondents.
No. 4D05-2096.
District Court of Appeal of Florida, Fourth District.
January 25, 2006.
Sharon L. Kegerreis and William T. Bisset of Hughes Hubbard & Reed LLP, Miami, for petitioner.
Dorothy F. Easley of the Law Offices of Steven M. Ziegler, P.A., Hollywood, and *449 Jon M. Herskowitz of The Herskowitz Law Firm, Miami, for respondents.
PER CURIAM.
In this consumer class action, petitioner seeks a writ of certiorari to quash an order of the trial court requiring it to furnish unredacted Florida customer complaints regarding televisions it manufactured. Petitioner had redacted customer identifying information when producing the complaint reports. In Slim-Fast Foods Co. v. Brockmeyer, 627 So.2d 104 (Fla. 4th DCA 1993), we held that such reports are not protected from discovery by Florida privacy protections. However, in Stewart v. Jones, 708 So.2d 996 (Fla. 4th DCA 1998), we also held that such customer identifying information produced through discovery could not be used for purposes of solicitation of customers as named plaintiffs in a class action. See also Estate of Bobinger v. Deltona Corp., 563 So.2d 739 (Fla. 2nd DCA 1990). Thus, we grant the petition to the extent that the order failed to include the limitation on use of customer information for solicitation. See Stewart. In all other respects, we deny the petition.
WARNER, TAYLOR and MAY, JJ., concur.